Citation Nr: 0313281	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-14 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for avulsion injury to 
the right middle finger, to include as secondary to service-
connected disability.  

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to December 
1977 and from February 1979 to February 1982. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in October 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's avulsion injury to the right middle finger 
was caused by numbness in the right hand which was the result 
of an inservice injury.  

3.  The veteran's cervical spine disorder was caused by an 
inservice injury.  




CONCLUSIONS OF LAW

1.  An avulsion injury to the right middle finger was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

2.  A cervical spine disorder was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the dispositions reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Factual Background

The service medical records reflect that during his second 
period of service in January 1980, the veteran sustained 
multiple injuries during the process of carrying a large, 
500-pound bomb with two other service members.  Apparently, 
someone let go during the process of carrying the bomb, and 
it came down at least partially on the veteran's right 
shoulder.  

The veteran is service-connected for right shoulder and low 
back disabilities as related to the inservice injury.  

Post-service medical records beginning in December 1984 
reflect complaints of neck/cervical spine pain that the 
veteran indicated began while in service when a 500-pound 
bomb was dropped on his right shoulder.  

On VA examination in December 1996, the veteran related the 
inservice incident when a 500-pound bomb was dropped on his 
right shoulder and back.  He stated that he had had decreased 
sensation in the palmar aspect of his right hand since the 
time of the shoulder injury.  It was noted that approximately 
2 1/2 months prior to the examination, he sustained a traumatic 
right middle fingertip amputation secondary to an avulsion 
from a cable while working on sewer machines.  The veteran 
felt that the injury would not have taken place if not for 
the decreased sensation in his hand.  His subject complaints 
included right upper extremity numbness with associated 
paresthesias, including numbness of the palmar aspect of the 
right hand.  

Neurological evaluation revealed decreased sensation to light 
touch throughout the median nerve distribution of the right 
upper extremity.  X-rays of the cervical spine showed 
evidence of mild narrowing of the C3-4 and C4-5 disc spaces.  
After reviewing the claims file, the examiner opined that the 
veteran's recent injury involving an avulsion of the right 
middle finger was caused in part by the decreased sensation 
in his right hand, and that it was likely that neurologic 
deficits in the right hand were the direct result of the 
prior injury involving the bomb dropping on the veteran's 
shoulder.  

The veteran was afforded another VA examination in February.  
It was noted that the veteran's claims file was reviewed.  
Following physical examination, the examiner opined that the 
trauma to the right middle finger and the cervical spine 
condition were in no way connected to the injuries to the 
right shoulder and lower back sustained in the line of 
service.  

In January 2001, the veteran testified as to the inservice 
injury when a 500-pound was dropped on his shoulder.  He 
indicated that in 1996 or 1997 he suffered an avulsion injury 
to his right middle finger, resulting from a wire from a 
sewing machine spool becoming wrapped around his finger.  The 
veteran contended that he could not feel this due to numbness 
in his right hand, and this resulted in the avulsion injury 
when he tried to remove his hand from the wire.  The veteran 
also reported having progressive neck pain since the 
inservice injury.  See January 2001 hearing transcript.  

In September 2001, an opinion from an independent medical 
expert (IME) in the field of neurology was requested.  The 
IME was asked to provide an opinion as to the degree of 
medical probability that the veteran's right hand neuropathy 
was related to the service-connected right shoulder disorder 
or otherwise to service, including whether the injury in 
service involving the bomb was causally related to the 
avulsion injury to the right middle finger.  

In response to the request Dr. S. N., an assistant professor 
of neurology at Yale University School of Medicine, responded 
in a letter dated in October 2002.  After reviewing the 
claims file, it was the IME's opinion, in pertinent part, 
that given the objective findings it seemed that a casual 
relationship between the reported numbness and the avulsion 
injury was "unlikely."  The IME opined, however, that 
although the objective date at that time was inconclusive it 
was "plausible" that the right hand numbness was related to 
the inservice injury.  The IME also opined that it was 
"likely" that the inservice injury was partially causally 
related to the veteran's chronic neck pain.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disabilities which 
are proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  Thus, when a veteran seeks benefits 
and the evidence is in relative "equipoise", the law mandates 
that the veteran prevails.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

Considering all the evidence of record, and resolving all 
doubt in favor of the veteran, the Board finds that the 
evidence supports the grant of service connection for 
avulsion injury of the right middle finger and a cervical 
spine disorder.  In support, the December 1996 VA examiner 
notes that the avulsion injury of the right middle finger was 
caused, in part, by decreased sensation in the right hand and 
that the neurological deficits were likely the result of the 
inservice injury.  This opinion is weighed against the 
October 2002 IME's statement wherein he opined that it was 
unlikely that the right hand numbness was related to the 
avulsion injury.  The Board notes, however, that the IME 
indicated that it was "plausible" that the right hand 
numbness was caused by the inservice injury.  In addition, 
the IME indicated that it was likely that the veteran's neck 
pain was related to the inservice injury.  Although the 
February 1999 VA examiner indicated that the claimed right 
hand and cervical spine disabilities were not connected to 
the veteran's service-connected right shoulder and low back 
disabilities, the examiner did not offer an opinion as to 
whether the disabilities were the result of the inservice 
injury.  Therefore, the February 1999 VA examiners opinion is 
not relevant in determining whether service connection is 
warranted on a direct basis.  Therefore, giving the veteran 
the benefit of the doubt, 38 U.S.C.A. § 5107(b), the Board 
finds that service connection for avulsion injury of the 
right middle finger and cervical spine disorder on a direct 
basis is warranted.  




ORDER

Entitlement to service connection for avulsion of the right 
middle finger is granted.  

Entitlement to service connection for a cervical spine 
disorder is granted.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

